NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
HIGI~IMARK, INC.,
Plaintiff-Appellee,
V.
ALLCARE HEALTH MANAGEMENT SYSTEMS,
INC.,
Defendant-Appellant.
2011-1219 `
Appea1 from the United States District C0urt for the
Northern District of Texas in case no. 03-CV-1384, Judg'e
Terry Means.
ON MOTION
ORDER
Al1care Hea1th Management Systems, Inc. moves for a
40-day extension of time, until June 6, 2011, to file its
principal brief. Highmark, Inc. opposes.
Upon consideration thereof,
IT ls ORDERED THAT:
The motion is granted

HIGHMARK V. ALLCARE HEALTH
2
FOR THE COURT
 2 §  /s/ Jan Horba1y
Date J an Horbaly
cc: Cynthia E. Kernick, Esq.
Dan S. Boyd, Esq.
CIerk
s2 1 FFLED
l.S. COURT 0F APPEALS FOR
THE_FEDFRAL C|RCUlT
APR 20 2011
.lAI||'l0RBALY
0LElI(
§